 1
 2
 3
 4
 5                       UNITED STATES DISTRICT COURT
 6                     SOUTHERN DISTRICT OF CALIFORNIA
 7
     UNITED STATES OF AMERICA,                     Case No.: 18CR0110-DMS
 8
 9                          Plaintiff,
                                                   ORDER AND JUDGMENT TO
10                                                 DISMISS THE INFORMATION
          v.                                       WITHOUT PREJUDICE
11
     TARI ANN MURALIDHARAN,
12
13                          Defendant.
14
15
16       Upon motion of the United States of America and good cause appearing,

17       As to Defendant TARI ANN MURALIDHARAN, it is hereby ordered that the

18 INFORMATION in the above-entitled case be dismissed without prejudice.
19     IT IS SO ORDERED.

20
     Dated: November 14, 2018
21
22
23
24
25
26
27
28
